IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Matthew P. Dec,                         :
                   Appellant            :
                                        :
            v.                          :
                                        :   No. 271 C.D. 2015
Butler, PA. Clerk of Courts             :   Submitted: June 5, 2015

BEFORE:     HONORABLE BERNARD L. McGINLEY, Judge
            HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McGINLEY                           FILED: August 6, 2015
            Matthew P. Dec (Dec) appeals the order of the Court of Common
Pleas of Butler County (common pleas court) that sustained the preliminary
objections of the Clerk of Courts of Butler County (Clerk) and dismissed Dec’s
amended complaint.


            On February 25, 2014, Dec commenced an action in the common
pleas court and alleged that three criminal convictions he received were void
because there was no colloquy concerning his waiver of his right to counsel in two
of the cases and an inadequate colloquy in the third case. Dec sought declaratory
relief from fines and costs as well as the removal of the convictions from his
record.


            On April 22, 2014, the Clerk preliminarily objected in the form of a
demurrer, and averred a lack of jurisdiction, and the failure of a pleading to
conform to law or rule.
             On May 21, 2014, Dec filed an amended complaint “as a Private
Attorney General for Violations Against the Universal Law of Void Judgments as
Codified by the United States Supreme Court against Citizens of this State.”
Amended Complaint, May 21, 2014, (Amended Complaint) at 1. Dec alleged that
in each of the three listed criminal cases for which he was convicted, the trial court
failed to give a “proper Waiver of Attorney on the record for which cause each of
these cases are void judgments.” Amended Complaint, Paragraph No. 1 at 1. Dec
demanded that the Clerk produce a proper and constitutional waiver of his right to
counsel or enter “summary judgment in his favor for the quashing of the void
judgments on his record.” Amended Complaint, Paragraph No. 3 at 2.


             On May 22, 2014, the Clerk preliminarily objected to the Amended
Complaint.    In the first preliminary objection, a demurrer to the Amended
Complaint, the Clerk alleged:

             1. Plaintiff [Dec] has filed a Complaint that in essence
             seeks to change three (3) criminal convictions; those
             being (1) CP-10-CR-1198-2005, (2) CP-10-CR-1320-
             2007, and (3) CP-10-CR-42-2006 (appealed at 1508
             WDA 2012).

             2. For each of the three (3) criminal cases, Plaintiff
             [Dec] is collaterally attacking the judgment of sentence
             on constitutional grounds and seeks to have his
             convictions declared void or overturned by a civil court.

             3. What Plaintiff [Dec] is seeking is post-conviction
             collateral relief.

             4. Post-conviction relief is governed by the Pennsylvania
             Post-Conviction Relief Act, 42 Pa.C.S. . . §§9541-9546
             and the Pennsylvania Rules of Criminal Procedure No.
             [sic] 900-910.


                                          2
            5.    Under Pennsylvania law, a petition for post-
            conviction relief must be filed within one (1) year of the
            date the judgment becomes final. 42 Pa.C.S. . . §9545(a).

            6. In the case of CP-10-CR-1198-2005, Plaintiff’s [Dec]
            criminal judgment became final on December 11, 2008.

            7. In the case of CP-10-CR-1320-2007, Plaintiff’s [Dec]
            criminal judgment became final on February 5, 2009, and
            the Superior Court denied Plaintiff’s [Dec] appeal on
            March 7, 2014 (at 1903 WDA 2013).

            8. In the case of CP-10-CR-42-2006, Plaintiff’s [Dec]
            criminal judgment became final on October 16, 2013,
            when the Pennsylvania Superior Court denied Plaintiff’s
            [Dec] request for post-conviction relief.

            9. It is clear that not only does this Court lack
            jurisdiction because either the statute of limitations has
            expired, or only the sentencing Court has jurisdiction
            over the issues raised by Plaintiff [Dec] in his Complaint.

            10. Therefore, to the extent that Plaintiff [Dec] has
            already raised the same issues in his Petition for Post-
            Conviction Relief, the decisions of the criminal court bar
            the re-litigation of the same issues under the doctrine of
            res judicata.
Defendant’s Preliminary Objections to Plaintiff’s Amended Complaint, May 22,
2014, Paragraph Nos. 1-10 at 1-2.


            In the second preliminary objection, the Clerk asserted that only the
criminal court that had imposed the sentences on Dec had the authority to review
the sentence it imposed and grant the relief that Dec sought. The Clerk requested
that the Amended Complaint be dismissed with prejudice.




                                        3
               In the third preliminary objection, the Clerk asserted that Dec failed to
execute a verification, failed to properly divide the pleading into paragraphs, and
failed to set forth facts which supported a cause of action in a concise and
summary form in compliance with Pa.R.C.P. No. 1019(a).


               On September 11, 2014, the common pleas court heard oral argument
on the preliminary objections. The Clerk argued that the amended complaint was
devoid of facts and that Dec was attempting to collaterally challenge his three
criminal convictions. The Clerk also argued that the wrong party was named as the
Clerk lacked the authority to accommodate if the relief was granted. Notes of
Testimony, September 11, 2014, (N.T.) at 2-3.


               Dec argued that because he did not have an attorney and did not waive
his right to an attorney, his convictions were null and void. N.T. at 5. He admitted
that he was “going back to the convictions” and admitted that the Clerk could do
nothing.     N.T. at 6.     He further admitted that he was attacking the criminal
convictions because they were void. N.T. at 6.


               By order dated September 11, 2014, the common pleas court sustained
all three preliminary objections and dismissed the Amended Complaint with
prejudice.


               Dec raises1 five issues for this Court’s review:

       1
                This Court’s review is limited to determining whether on the facts alleged the law
states with certainty that no recovery is possible. Hawks v. Hawks v. Livermore, 629 A.2d 270,
(Footnote continued on next page…)

                                                4
              A- If a malicious individual Tampered with Public
              Records two days from now and placed this Court on
              record as ‘Megan’s Law’ offenders convicted 8 years
              ago, can the ‘one year jurisdictional time bar of the
              PCRA in any way make valid the obvious void judgment
              because this court ‘was no longer serving a sentence’?

              B-Second, would the Civil Rights victim of illegal
              violations of the Supreme Law of the Land’s Fifth, Sixth,
              Eighth, and Fourteenth Amendments belong in Appellate
              or Civil Court proceedings?

              C-If a Void Judgment is discovered and made manifest at
              any time in any kind of case, is it to be vacated, or is the
              Court to say, ‘Too bad for you-hoo. . . ?’

              D-If this Court vacated a man’s sentence, and the lower
              court re-sentenced without even a trial on NEW
              CHARGES the man on a lower grading of the original
              charges in Violation of Double Jeopardy . . . would the
              conviction now be valid because the Superior Court
              denied hearing ‘Per Curiam’ and the PCRA’s one year is
              up? . . . .

              E- If the lower courts sentenced a man without an
              attorney, without waiving his Right thereto in violation of
              Pa. Crim. Rule 121, AND never had given a proper plea
              colloquy in violation of Code established Due Process,
              AND convicted him of a crime that by elements he was
              never guilty of by higher court’s precedence; and upon
              learning thereof, he is beyond the ‘PCRA Jurisdictional
              Validation of Void Judgment’s’ one year time bar; is he
              now without relief? The PCRA having trumped the very
              Federal and State Constitutions themselves? . . . .
              (Citations omitted. Emphasis in original.)


(continued…)

271 n.3 (Pa. Cmwlth. 1993). This Court must accept as true all well pled allegations and
material facts averred in the complaint as well as inferences reasonably deducible therefrom and
any doubt should be resolved in favor of overruling the demurrer. Id.



                                               5
Dec’s Brief at 3-4.


             Essentially, Dec argues that the three convictions are void because he
did not have counsel, did not waive his right to counsel, and/or was denied his right
to counsel. He also argues that he has an unlimited time from the time of his
conviction to raise these issues.


             The Honorable S. Michael Yeager ably disposed of this controversy in
his comprehensive opinion. Therefore, this Court shall affirm on the basis of that
opinion. Matthew P. Dec v. Butler, Pennsylvania, Clerk of Courts, Court of
Common Pleas of Butler County, A.D. No. 14-10197, (filed November 14, 2014).


             Accordingly, this Court affirms.



                                       ____________________________
                                       BERNARD L. McGINLEY, Judge




                                         6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Matthew P. Dec,                        :
                  Appellant            :
                                       :
            v.                         :
                                       :   No. 271 C.D. 2015
Butler, PA. Clerk of Courts            :

                                  ORDER

            AND NOW, this 6th day of August, 2015, the order of the Court of
Common Pleas of Butler County in the above-captioned matter is affirmed.




                                       ____________________________
                                       BERNARD L. McGINLEY, Judge